Case: 1:21-cv-00153 Document #: 12-5 Filed: 01/13/21 Page 1 of 2 PageID #:1846




                           EXHIBIT 4
Case: 1:21-cv-00153 Document #: 12-5 Filed: 01/13/21 Page 2 of 2 PageID #:1847




                                                      tate of
                                 Qiniteb *tato Patent dub Trabenuta Office
                                                                                      ziem


Reg. No. 4,457,316                          TORRES, CHRISTOPHER ORLANDO (UNITED STATES INDIVIDUAL)
                                            1100 GLENDON AVENUE, 15TH FLOOR
Registered Dec. 31, 2013                    % KIA KAMRAN, PC
                                            LOS ANGELES, CA 90024
Int. Cl.: 14
                                            FOR: JEWELRY; ORNAMENTAL PINS, IN CLASS 14 (U.S. CLS. 2, 27, 28 AND 50).

TRADEMARK                                   FIRST USE 4-2-2011; IN COMMERCE 5-31-2011.

PRINCIPAL REGISTER                          THE MARK CONSISTS OF A (TREY FELINE WITH A BREAKFAST PASTRY REPLACING
                                            THE MIDSECTION AND TRAILED BY A WAVY RAINBOW. THE CATS ENTIRE BODY
                                            IS BOUNDED BY A BLACK LINE, THE FACE IS GREY. TWO EQUALLY SIZED SQUARES
                                            OF PINK ARE POSITIONED ON OPPOSITE SIDES OF THE CATS FACE, RESEMBLING
                                            CHEEKS. THE CATS MOUTH IS COMPRISED OF A BLACK CAPITAL LETTER "E" RO-
                                            TATED 90 DEGREES SO THAT THE PRONGS FACE UPWARD. ABOVE THE MOUTH AND
                                            SLIGHTLY OP "I HE CENTER OF THE FACE, A SINGLE SQUARE OF BLACK REPRESENTS
                                            THE NOSE, TO EITHER SIDE ARE MATCHING BLACK SQUARES EACH WITH A SMALLER
                                            WHITE SQUARE IN THE UPPER LEFT IIAND CORNER RESEMBLING EYES. THE MID-
                                            SECTION OF THE ANIMAL IS COMPRISED OF A FIELD OF PINK SPECKLED WITH
                                            DARKER PINK AND BOUNDED BY A TAN BOARDER SO IT RESEMBLES A BREAKFAST
                                            PASTRY WITH PINK ICING AND SPRINKLES. THE CAT'S TAIL IS GREY AND POINTS
                                            SKYWARD AT APPROXIMATELY A 45-DEGREE ANGLE. THE CATS FOUR PAWS ARE
                                            GREY BOUNDED BY BLACK. TRAILING THE CAT IS A RAINBOW COMPRISED OF THE
                                            SAME GEOMETRIC SHAPE REPEATED IN THE FOLLOWING COLORS FROM TOP TO
                                            BOTTOM: RED, ORANGE, YELLOW, GREEN, BLUE AND INDIGO. THE CATS GRAY TAIL
                                            BOUNDED BY BLACK TRAVERSES PARTS OF THE BLUE, GREEN ANT) YELLOW SEC-
                                            TIONS_

                                            THE COLOR(S) BLACK, GREY, PINK, WHITE, TAN, RED, ORANGE, YELLOW, GREEN,
                                            BLUE AND INDIGO IS/ARE CLAIMED AS A FEATURE OF THE MARK.

                                            SER. NO. 85-576,372, FILED 3-21-2012.

Zaa_ o_vm...1 .4/                           BRIAN NEVILLE, EXAMINING ATTORNEY

  Commissioner for Trademarks of the
United States Patent and Trademark Office
